DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 1/26/2022, the following has occurred: Claim(s) 1-9 and 12-19have been amended. Claim(s) 11 have been canceled. 
Claim(s) 1-10 and 12-20 are pending.
Claim Objections
Claim 10 objected to because of the following informalities:  
Claim 10 recites “a metal part obtained by a method of claim 1.” It should read –the method of claim 1--.
Appropriate correction is required.
Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be
rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013
	Claim 7 and 16 recites “mishmetal.” The examiner will interpret mishmetal, also known as “misch metal,” as unrefined rare earth mixture.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 19 recites “wherein the part comprises, in a raw state of manufacture, a Vickers hardness.” It is unclear what is “a raw state of manufacture.” Is the raw state when the metal is in powder form, post-layer formation step, post quenching step, or after the hot isostatic compression step? For examination, “raw state of manufacture” is understood be a post layer formation step (i.e. the 3D printing step).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Takagi (US 20090041616 A1). 
Regarding claim 12, Takagi discloses a powder comprising an aluminum alloy consisting of the following alloying elements: 
- Si, according to a weight fraction from 4% to 15% (1-8% Si, claim 1); 
- Fe, according to a weight fraction from 2% to 15% (0.5-5 wt% Fe, claim 1); 
- V, according to a weight fraction from 0.1% to 5% (0.5-5 wt% V, claim 1); 

- optionally at least one element chosen from among: Ti, Zr, Cr, Hf, Ag, Li, Zn, Mg, W, Nb, Ta, Y, Yb, Nd. Er. Co. Ni. La. Ce. mishmetal. Bi. Sr, Ba. Ca. Sb. P. B (0.5-5% Cr and 0.5-5% Ni, claim 1); 
- optionally other elements less than 0.05 wt.%. each and less than 0.15 wt.% in total; and 
- remainder aluminum (remaining balance is aluminum, claim 1).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-10, 13-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 20090041616 A1) in view of Karabin (WO 2018/119283).
Regarding claim 1, Takagi discloses a filler metal takes the form of a powder, 
wherein the filler metal is an aluminum alloy consisting of the following alloying elements: 
- Si, according to a weight fraction from 4% to 15% (1-8 wt% Si, claim 1); 
- Fe, according to a weight fraction from 2% to 15% (0.5-5 wt% Fe, claim 1); 

- Mn, according to a weight fraction from 0.1% to 5% (5-10 wt% Mn, claim 1); 
- optionally at least one element selected from the group consisting of Ti, Zr, Cr, Hf, Ag, Li, Zn, Mg, W, Nb, Ta, Y, Yb, Nd, Er, Co, Ni, La, Ce, mishmetal, Bi, Sr, Ba, Ca, Sb, P, and B (0.5-5% Cr and 0.5-5% Ni, claim 1); 
- optionally other elements less than 0.05 wt.% each and less than 0.15 wt.% in total; and 
- remainder aluminum (remaining balance is aluminum, claim 1 
wherein the part comprises, in a raw state of manufacture, a Vickers hardness Hv0.1 of at least 160.
Takagi does not disclose a method for manufacturing a part comprising a formation of successive solid metal layers, superimposed on one another, each layer describing a pattern defined from a numerical model (M), each layer being formed by the deposition of a metal, referred to as a filler metal, the filler metal being subjected to an input of energy so as to melt and constitute, by solidifying, said layer, wherein the filler metal takes the form of a powder, of which the exposure to an energy beam results in a melting followed by a solidification in such a way as to form a solid layer.
Karabin discloses a method for manufacturing an aluminum alloy with silicon, iron, and manganese with a part comprising a formation of successive solid metal layers, superimposed on one another, each layer describing a pattern defined from a numerical model (M) (additive manufacturing a part layer by layer using 3D model data, par. 4), each layer being formed by the deposition of a metal, referred to as a filler metal, the filler metal being subjected to an input of energy so as to melt and constitute, by solidifying, said layer, wherein the filler metal takes the form of a powder, of which the exposure to an energy beam results in a melting followed by a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takagi to incorporate the teachings of Karabin. Doing so would have the benefit of forming metal parts using additive manufacturing.
The combination of the two prior art would result in the metal part of claim 1, therefore, the resulting material properties of the hardness would be inherent.
Regarding claim 2, Takagi in view of Karabin discloses the method according to claim 1, wherein at least one of the following elements is present in the aluminum alloy: 
- Ti, according to a weight fraction from 0.01% to 5%; 
- Zr, according to a weight fraction from 0.05c to 5%; 
- Cr, according to a weight fraction from 0.05% to 5% (0.5-5% Cr, claim 1); 
- Hf, according to a weight fraction from 0.05% to 5%.  
Regarding claim 4, Takagi in view of Karabin discloses the method according to claim 1, wherein Mg according to a weight fraction from 0.1 to 7% is present in the aluminum alloy (3 wt% or less Mg, claim 2).
Regarding claim 5, Takagi in view of Karabin discloses the method according to claim 1, wherein at least one of the following elements is present in the aluminum alloy: 
- W, Nb, Ta, Y, Yb, Nd, Er, with a fraction of at least 0. 1 % and of at most 5% (0.2-2 wt% Nd, claim 3).  
Regarding claim 6, Takagi in view of Karabin discloses the method according to claim 1 wherein at least one element chosen from among Co and Ni with a weight fraction of at least 0. 1 % and of at most 7% is present in the aluminum alloy (0.5-5 wt% Ni, claim 1).
Regarding claim 8, Takagi in view of Karabin does not disclose the method according to claim 1, wherein at least one of the following elements is present in the aluminum alloy: - Bi, Sr, Ba, Ca. Sb. P and B. with a weight fraction of at least 0.01% and of at most 1%
Karabin further discloses that additions of other elements may comprise up to 5 wt%, par. 42 and 46, where those additional elements can include boron.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takagi in view of Karabin to incorporate the teachings of Karabin. Doing so would have the benefit of facilitating the formation of fine grains (par. 42, Karabin).
Regarding claim 9, Takagi in view of Karabin discloses the method according to claim 1, further comprising, after the formation of the layers, 
- a solution heat treatment followed by quenching and aging, or 
- a heat treatment typically at a temperature of at least 100°C and of at most 400°C, 
- and/or a hot isostatic compression (hot isostatic pressing of the final additively manufactured product, par. 18, Karabin).  
Regarding claim 10, Takagi in view of Karabin discloses a metal part obtained by a method of claim 1 (aluminum alloy product, abstract).  
Regarding claim 13, Takagi in view of Karabin discloses the method according to claim 1, wherein at least one of the following elements is present in the aluminum alloy: 
- Ti, according to a weight fraction from 0.1% to 1%; 
- Zr, according to a weight fraction from 0.1% to 2%; 
- Cr. according to a weight fraction from 0.1% to 2% (0.5-5% Cr, claim 1); 
- Hf, according to a weight fraction from 0.1% to 2%.  
Regarding claim 14, Takagi in view of Karabin discloses the method according to claim 1, wherein Mg according to a weight fraction from 0.5 to 5% is present in the aluminum alloy (3 wt% or less Mg, claim 2).  
Regarding claim 15, Takagi in view of Karabin discloses the method according to claim 1, wherein at least one of the following elements is present in the aluminum alloy: 
- W, Nb, Ta, Y, Yb, Nd, Er, with a fraction of at least 0.1% and of at most 2% (0.2-2 wt% Nd, claim 3).  
Regarding claim 19, Takagi in view of Karabin discloses the method according to claim 1, wherein the part comprises, in a raw state of manufacture, a Vickers hardness Hv0.1 of at least 180 (The combination of the two prior art would result in the metal part of claim 1, therefore, the resulting material properties of the hardness would be inherent.).  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Karabin as applied to claim 1 above, and further in view of Shiina (US 4711823 A).
Regarding claim 3, Takagi in view of Karabin does not disclose the method according to claim 1, wherein at least one of the following elements is present in the aluminum alloy: 
- Ag, according to a weight fraction from 0.1 to 1%; 
- Li, according to a weight fraction from 0.1 to 2%; 
- Zn, according to a weight fraction from 0. 1 to 1%.  
Shiina discloses an aluminum alloy with silicon, iron, and manganese where lithium can have a range of 1-5 wt% for enhancing a Young’s modulus and giving a high rigidity to the alloy (Col 3, lines 45-17, Shiina).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takagi in view of Karabin to incorporate the . Doing so would have the benefit of enhancing a Young’s modulus and giving a high rigidity to the alloy (Col 3, lines 45-17, Shiina).
Claim 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Karabin as applied to claim 1 above, and further in view of Steinwandel (US 20150167130 A1).
Regarding claim 7, Takagi in view of Karabin does not disclose the method according to claim 1, wherein at least one of the following elements is present in the aluminum alloy: - La, Ce or mishmetal, with a weight fraction of at least 0.1% and of at most 12%.  
Steinwandel discloses an aluminum alloy which may contain silicon, iron, manganese, and vanadium (par. 25), wherein there may contain 0.1-5 wt% La and Ce (par. 58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takagi in view of Karabin to incorporate the teachings of Steinwandel and include 0.1-5 wt% of La or Ce. Doing so would have the benefit of reducing the thermal burden of the light metal material for applications where there needs to be thermomechanical stability (par. 108, Steinwandel).
Regarding claim 16, Takagi in view of Karabin does not disclose the method according to claim 1, wherein at least one of the following elements is present in the aluminum alloy: 
- La, Ce or mishmetal, with a weight fraction of at least 0.1 % and of at most 2%.  
Steinwandel discloses an aluminum alloy which may contain silicon, iron, manganese, and vanadium (par. 25), wherein there may contain 0.1-5 wt% La and Ce (par. 58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takagi in view of Karabin to incorporate the teachings of Steinwandel and include 0.1-5 wt% of La or Ce. .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Karabin as applied to claim 1 above, and further in view of Wentland (US 20170016096 A1).
Regarding claim 20, Takagi in view of Karabin does not disclose the method according to claim 1, wherein the powder filler metal comprises at least one of the following characteristics: 
- average particle size from 10 to 100 um; 
- spherical shape as determined by a morphogranulometer; 
- porosity from 0 to 2% by volume.
Wentland discloses an additive manufacturing method for aluminum alloy, where the aluminum alloy powder can range from 10 um to 100 um.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takagi in view of Karabin to incorporate the teachings of Wentland. one of ordinary skill in the art  would understand that the powder filler metal for aluminum alloy can have a particle size range from 10 um to 100 um. 
10. 	Claim 1 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karabin (WO 2018/119283) in view of Takagi (US 20090041616 A1). 
Regarding claim 1, Karabin discloses a method for manufacturing a part comprising a formation of successive solid metal layers, superimposed on one another, each layer describing a pattern defined from a numerical model (M) (additive manufacturing a part layer by layer using 3D model data, par. 4), each layer being formed by the deposition of a metal, referred to as a filler metal, the filler metal being subjected to an input of energy so as to melt and constitute, by solidifying, said layer, wherein the filler metal takes the form of a powder, of which the exposure to an energy beam results in a melting followed by a solidification in such a way as to form a solid layer (melting and solidifying metal powder with a laser, par. 4).

- Si, according to a weight fraction from 4% to 15% (4-20 wt% Si, claim 66); 
- Fe, according to a weight fraction from 2% to 15% ((Fe+Mn) is from 2-17 wt% and Mn/Fe is from 0.05-2 wt%, claim 66; this allows Fe to have a range from 1 wt% - 16.8 wt%, while still satisfying the system of equation above; if Fe = 8 wt% then Mn must range from 0.4-9 wt%); 
- Mn, according to a weight fraction from 0.1% to 5% (Fe = 8 wt% then Mn must range from 0.4-9 wt%, claim 66); 
- optionally at least one element selected from the group consisting of Ti, Zr, Cr, Hf, Ag, Li, Zn, Mg, W, Nb, Ta, Y, Yb, Nd, Er, Co, Ni, La, Ce, mishmetal, Bi, Sr, Ba, Ca, Sb, P, and B; 
- optionally other elements less than 0.05 wt.% each and less than 0.15 wt.% in total; and 
- remainder aluminum (remaining balance is aluminum, claim 1 
Karabin does not disclose - V, according to a weight fraction from 0.1% to 5%; 
wherein the part comprises, in a raw state of manufacture, a Vickers hardness Hv0.1 of at least 160.
Takagi discloses a aluminum alloy with silicon, iron, manganese, and vanadium, wherein has a weight fraction of 0.5-5 wt% (claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karabin to incorporate the teachings of Takagi and include vanadium in the aluminum alloy. Doing so would have the benefit of improving strength at high temperatures (par. 52, Takagi).
The combination of the two prior art would result in the metal part of claim 1, therefore, the resulting material property of the part’s hardness would be inherent.
Regarding claim 17, Karabin in view of Takagi the method according to claim 1. wherein the aluminum alloy consists of the following alloying elements: 
- Si, according to a weight fraction from 5% to 8% (4-20 wt% Si, claim 66); 
- Fe, according to a weight fraction from 6% to 10% ((Fe+Mn) is from 2-17 wt% and Mn/Fe is from 0.05-2 wt%, claim 66; this allows Fe to have a range from 1 wt% - 16.8 wt%, while still satisfying the system of equation above; if Fe = 8 wt% then Mn must range from 0.4-9 wt%); 
- V, according to a weight fraction from 0.1-2% (0.5-5 wt% V, claim 1, Takagi); 
- Mn, according to a weight fraction of 0.1- 1% (if Fe = 8 wt% then Mn must range from 0.4-9 wt%, claim 66).  
Regarding claim 18, Karabin in view of Takagi discloses the method according to claim 1, wherein the aluminum alloy consists of the following alloying elements: 5Application No.: 16/612,045 First-Named Inventor: Bechir CHEHAB Attorney Docket No.: 2901683-351000 
- Si, according to a weight fraction from 6% to 7% (4-20 wt% Si, claim 66); 
- Fe, according to a weight fraction from 8% to 9% ((Fe+Mn) is from 2-17 wt% and Mn/Fe is from 0.05-2 wt%, claim 66; this allows Fe to have a range from 1 wt% - 16.8 wt%, while still satisfying the system of equation above; if Fe = 8 wt% then Mn must range from 0.4-9 wt%); 
- V, according to a weight fraction from 1-1.5% (0.5-5 wt% V, claim 1, Takagi); 
- Mn, according to a weight fraction of 0.1-0.5% (if Fe = 8 wt% then Mn must range from 0.4-9 wt%, claim 66).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761